department of the treasury ol internal_revenue_service washington d c oct commissioner tax_exempt_and_government_entities_division i 6a u eh w uil no a c th ep ca ae q legend taxpayer a taxpayer b traditional_ira c traditional_ira d roth_ira e roth_ira f roth_ira g roth_ira h roth_ira tax advisor j financial_institution k financial institutionl partnership m state n os amount amount dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a maintained two traditional iras traditional_ira c and traditional_ira d as defined under sec_408 of the internal_revenue_code the code institution was the custodian of traditional_ira c and traditional_ira d financial taxpayer a was a partner in partnership m a limited_liability_company established in state n for the purpose of investing in real_estate taxpayer a was a general_partner of partnership m and a guarantor of loans taken out by partnership m due to a downturn in the market partnership m sold its real_estate at a loss and terminated in tax advisor j prepared the federal tax returns of partnership m and the jointly filed federal_income_tax return of taxpayer a and taxpayer a’s spouse taxpayer b preparing taxpayer a’s _ federal_income_tax return taxpayer a’s tax advisor tax advisor j advised taxpayer a that in light of taxpayer a’s personal guarantee of the partnership m loans taxpayer a was entitled to a deduction for his share of partnership m’s loss taxpayer a was not able to utilize the loss for the which was carried forward to the __ tax_year year in in october of in reliance on tax advisor j’s advice taxpayer a converted in taxpayer a requested advice from tax advisor j regarding the tax consequences of converting his traditional iras c and d into roth iras tax advisor j advised taxpayer a that a conversion would be timely and beneficial because the gain would be offset by the partnership m loss that was carried forward to the year traditional_ira c into roth_ira e and traditional_ira d into roth_ira f financial_institution k was the custodian of roth_ira e and roth_ira f was transferred to a new custodian financial_institution l and was split into roth_ira g and roth_ira h roth_ira f was also transferred to financial_institution l and became roth_ira i in roth irae in the irs audited taxpayer a’s federal_income_tax return and disallowed the loss due to state n law which protected taxpayer a from personal liability with respect to the partnership m loans in march of taxpayer a met with a tax attorney who informed him that under state n law taxpayer a was not liable for the loans of partnership m and he was not entitled to deduct his share of partnership m's loss to offset the gains from the conversions of taxpayer a’s traditional iras into roth iras taxpayer a represents that he does not have the means to the pay the resulting tax owed without liquidating a significant portion of taxpayer a’s roth iras taxpayer a represents that he and taxpayer b filed timely tax returns including extensions forthe and20 _ years based on the above facts and representations you request an extension of time in which to recharacterize roth iras g h and back into traditional iras pursuant to sec_301_9100-3 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the federal_income_tax regulations the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year code sec_408a and sec_1_408a-5 q a-1 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the faiiure to make a timely election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information and documentation submitted in this case are consistent with taxpayer a’s assertion that he would not have converted traditional iras c and d into roth iras e and f respectively absent tax advisor j’s erroneous advice that taxpayer a could report his share of the losses sustained by partnership m because tax advisor j was not aware that his advice was erroneous he failed to inform taxpayer a of the election that could have been made under sec_408a of the code and sec_1_408a-5 of the i t regulations and thus taxpayer a was unaware of the necessity of making the election taxpayer a’s failure to recharacterize roth_ira e and roth_ira f on or before the date prescribed by law including extensions for filing taxpayer a’ sec_2011 return was caused by taxpayer a’s reasonable reliance on a qualified_tax professional who failed to advise taxpayer a to make the election under the set of circumstances in this case taxpayer a satisfies the requirements of sec_301 b iii and v of the regulations in addition although the statute_of_limitations is closed since this request was filed timely and granting relief will not result in taxpayer a having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer a would have had if the election had been timely made granting relief under sec_301_9100-3 of the regulations will not prejudice the interests of the government accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth iras g h and back to traditional iras this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact j at sincerely yours c otz a a ew carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice cc
